DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6-14-2019 and           7-22-2019 are being considered by the examiner.

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text such as the title or Figure labels.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-15, 17-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar, U.S. Patent Application Publication Number 2010/0295720, published November 25, 2010.

As per claims 1, 11 and 18, Rastegar discloses a control system for controlling a projectile, the control system comprising: 

a receiver associated with the projectile, the receiver being arranged to receive a plurality of electromagnetic waves transmitted from the plurality of transmitters (Rastegar, ¶26 cavity sensors);
and a controller associated with the projectile, the controller being arranged to determine at least one of a position, a velocity, and/or an acceleration of the projectile from based on transmission positions of the plurality of transmitters and Doppler measurements derived from the received plurality of electromagnetic waves; and, and generate a control signal for performing an action with the projectile depending on the determined at least one of position, velocity, and/or acceleration of the projectile (Rastegar, ¶28-29).
Rastegar fails to explicitly disclose transmission of position information however position of the transmitters is known and position of the missile is calculated. It would have been obvious to a person of ordinary skill in the art at the time of the invention to transmit position in order gain the obvious benefit of assisting the missile in calculation of it’s own position relative to the transmitters.

As per claims 2, 12 and 19, Rastegar further discloses the control system of claim 1, wherein: at least one of the plurality of transmitters is arranged to communicate its own transmission position to the projectile either in the corresponding transmitted electromagnetic wave or by transmitting another electromagnetic wave; and the 

As per claim 3, Rastegar further discloses the control system of claim 1, wherein at least one of the plurality of transmitters is arranged to be mobile (Rastegar, ¶31).

As per claims 4 and 13, Rastegar further discloses the control system of any preceding claim 1, further comprising a locator arranged to:
detect at least one of the plurality of transmitters; determine at least one transmission position of the detected at least one of the plurality of transmitters; encode data for identifying each of the detected at least one transmitter and its determined transmission position on an electromagnetic wave; and transmit that electromagnetic wave to the projectile, wherein the projectile is arranged to: receive, from the locator, the electromagnetic wave; and retrieve the determined at least one transmission position from the data by decoding data encoded in the received electromagnetic wave (Rastegar, ¶14 and 24).

As per claim 5, Rastegar further discloses a weapon comprising: the control system of claim 1, arranged to fire the projectile toward a target, and provide target position information to the projectile (Rastegar, Fig. 2, items 230 and 250).



As per claim 7, Rastegar further discloses the ranged weapon of claim 6, wherein the plurality of transmitters are arranged to be positioned so that the transmission positions are dispersed around the trajectory of the projectile (Rastegar, Fig. 2).

As per claims 8 and 15, Rastegar further discloses the ranged weapon of claim 5, wherein at least one transmission position is pre-arranged before the projectile is fired from the ranged weapon so that the pre-arranged at least one transmission position is determinable from data stored in a memory provided in the projectile (Rastegar, ¶14 and ¶26).
 It would have been an obvious matter of design choice to store a location in memory, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Rastegar in determining position in flight and updating guidance.

As per claims 10, 17 and 22, Rastegar further discloses the control system of claim 1, further comprising a Global Navigation Satellite System (GNSS) receiver .

Claims, 9, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastegar in view of Dryer, U.S. Patent Application Publication Number 2016/0273880, published September 26, 2016.

As per claims 9, 16 and 21, Rastegar discloses the ranged weapon of claim 5 but fails to explicitly disclose activating the fuse.
Dryer teaches fuse activation of a guided munition (¶38).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to activate a fuse in order to gain the obvious benefit of exploding the ordinance when needed, and not before or after.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619